Citation Nr: 0209885	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-20 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD), prior to October 18, 1999.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from October 18, 1999 to August 21, 2001. 

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability, prior to December 8, 2000.

5.  Entitlement to an initial rating in excess of 20 percent 
for right knee disability, from December 8, 2000.  

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

In a January 1999 rating decision, the RO denied increased 
ratings for PTSD and bilateral hearing loss, evaluated as 30 
percent and 10 percent disabling, respectively.  That month, 
the veteran filed a notice of disagreement (NOD) and a 
statement of the case (SOC) was issued in July 1999.  The 
veteran perfected an appeal in January 2000.  In a March 2002 
rating decision, the evaluation for PTSD was increased to 50 
percent from October 18, 1999 and to 70 percent from August 
22, 2001.  

In January 2000, the Board granted service connection for 
right knee disability.  That month, the RO implemented the 
Board's award, assigning a noncompensable evaluation for 
right knee disability, effective March 19, 1997.  The veteran 
submitted a NOD to the assigned evaluation in March 2000.  A 
SOC as to this issue was furnished in September 2001.  The 
appeal was perfected later that month.  Thus, the issue of an 
increased rating for right knee disability is currently in 
appellate status.  In a March 2002 rating decision, the RO 
increased the rating for right knee disability (characterized 
as right knee disorder, with MRI evidence of chondromalacia 
patella, mild degenerative changes in the medial/lateral knee 
compartments, and posterior medial meniscal horn degenerative 
changes) to 10 percent from March 19, 1997 and to 30 percent 
from December 8, 2000.  

The Board notes that in an April 2001 rating decision, the RO 
granted service connection for low back disability and 
assigned a 60 percent rating from March 31, 2000.  In May 
2001, the veteran filed a statement wherein he disagreed with 
the effective date for the award.  In September 2001, the RO 
assigned a 20 percent rating for low back disability from 
March 19, 1997, the date of the original claim.  The 60 
percent rating from March 31, 2000 remained unchanged.  The 
RO noted that it viewed this as a total grant of the benefit 
sought on appeal and, thus, was withdrawing the veteran's 
NOD.  The Board disagrees.  Although the effective date of 
the award was granted back to March 19, 1997, the fact that 
the 60 percent rating was not also granted back to this date 
leaves some question as to whether the RO's action satisfies 
the veteran's intentions.  As such, the RO should request 
that the veteran indicate in writing whether he wishes to 
withdraw his appeal regarding this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The appeal does not involve a question of medial 
complexity or controversy.

3.  Prior to October 18, 1999, the veteran's PTSD was 
manifested by sleep disturbances, difficulty concentrating, 
nightmares, flashbacks, hypervigilance and exaggerated 
startle response, and was productive of occupational and 
social impairment with occasional decrease in work 
efficiency.  

4.  From October 18, 1999 to August 21, 2001, the veteran's 
PTSD was manifested by sleep disturbances, nightmares, 
increased anxiety and depression, and was productive of 
occupational and social impairment with reduced reliability 
and productivity. 

5.  From August 22, 2001, the veteran's PTSD is manifested by 
intrusive thoughts, nightmares, flashbacks, panic attacks, 
anxiety, cold sweats, disturbed sleep, hypervigilance and 
exaggerated startle response, and is productive of 
occupational and social impairment with deficiencies in most 
areas.  

6.  Prior to December 8, 2000, the veteran's right knee 
disability was manifested by complaints of pain and slight 
limitation of motion without evidence of instability, 
recurrent subluxation or degenerative changes. 

7.  From December 8, 2000 to December 26, 2001, the veteran's 
right knee disability was manifested by slight limitation of 
motion without evidence of instability, recurrent subluxation 
or degenerative changes. 

8.  From December 27, 2001, the veteran's right knee 
disability is manifested by limited flexion to 5 degrees, 
pain on motion, weakened movement, incoordination and fatigue 
on use.  

9.  From December 27, 2001, the veteran's right knee 
disability is manifested by degenerative changes and mild 
ligamentous laxity resulting in slight instability.  

10.  VA examination in August 1997 showed that the veteran 
has level II hearing in the right ear and level V hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  An independent medial expert's opinion is not warranted. 
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, prior to October 18, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).  

3.  The criteria for a rating in excess of 50 percent for 
PTSD from October 18, 1999 to August 21, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).  

4.  The criteria for a rating in excess of 70 percent for 
PTSD from August 22, 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).  

5.  The criteria for a rating in excess of 10 percent for 
right knee disability prior to December 8, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2001); Fenderson v. 
West, 12 Vet.App. 119 (1999). 

6.  The criteria for a rating in excess of 20 percent for 
right knee disability from December 8, 2000 to December 26, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001); 
Fenderson v. West, 12 Vet.App. 119 (1999).

7.  The criteria for a 30 percent rating for right knee 
disability from December 27, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2001); Fenderson v. West, 12 Vet.App. 
119 (1999).

8.  The criteria for a separate 10 percent rating for slight 
instability of the right knee from December 27, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001); 
VAOPGCPREC 23-97, 9-98.

9.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6101 (effective before 
and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further observes that Bernklau, supra. contains the 
following additional passage:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf, 511 U.S. at 270 ("Since 
the early days of this Court, we have 
declined to give retroactive effect to 
statutes burdening private rights unless 
Congress had made clear its intent."); Bowen 
v. Georgetown Univ. Hosp., 488 U.S. 204, 208, 
102 L. Ed. 2d 493, 109 S. Ct. 468 (1988) 
("Congressional enactments and administrative 
rules will not be construed to have 
retroactive effect unless their language 
requires this result.").  And the Court has 
emphasized that "the standard for finding 
such unambiguous direction is a demanding 
one. 'Cases where this Court [i.e., the 
Supreme Court] has found truly 'retroactive' 
effect adequately authorized by statute have 
involved statutory language that was so clear 
that it could sustain only one 
interpretation.'" (Citations omitted.) 
(Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the July 1999 and September 2001 SOC and 
September 2001 and March 2002 Supplemental Statements of the 
Case (SSOC), the veteran was provided notice of the 
information, medical evidence or lay evidence necessary to 
substantiate the claim on appeal.  The SOC and subsequent 
SSOC also notified the veteran of the pertinent laws and 
regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes VA outpatient treatment records and reports of VA 
examinations conducted in conjunction with the claims.  The 
veteran has not identified any outstanding records that would 
support his claims.  In addition, the Board notes that 
following receipt of the most recent SSOC in March 2002, the 
veteran requested that his appeal be sent to the Board 
without waiting for the 60-day period to expire.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believes need be taken.  Therefore, there is no 
prejudice to the veteran in the Board proceeding to 
adjudicate the merits of the claims.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In a May 1998 statement, the veteran's representative 
requested an opinion by an independent medical expert.  The 
Board has considered the request; however, in view of the 
below discussion, the Board does not believe that such an 
opinion is necessary for an equitable disposition of the 
matters under consideration in this case as a question of 
medical controversy or complexity is simply not presented.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.

I.  PTSD

Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a December 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.  

The veteran's claim for an increased rating for his service-
connected PTSD was received on May 11, 1998.  As such, the 
rating period for consideration on this appeal is from May 
11, 1997, one year prior to the date of receipt of the 
increased rating claim, through the present.  See 38 C.F.R. 
§ 3.400(o)(2).

On VA examination in November 1998, the veteran's PTSD 
symptomatology included nightmares and flashbacks once every 
week or two, diminished interest in activities, feelings of 
detachment, sleep disturbances, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He also 
had a tendency to isolate and reported irritability and 
moderate depression.  He reported that he was married and 
that his wife stated that his mood swings and irritability 
made some aspects of their relationship difficult.  

Mental status examination revealed that his affect showed 
moderate anxiety and moderate depression, with stable mood.  
He was able to follow a goal idea without difficulty.  
Abstract conceptualizations were intact.  Fund of general 
information was good.  He denied delusions, hallucinations or 
suicidal ideations.  He did report some degree of worrying.  
His insight was partial.  Judgment was satisfactory.  The 
diagnoses were PTSD, chronic, moderate to severe and 
dysthymia, moderate, secondary to PTSD.  The Global 
Assessment of Functioning (GAF) score was 60-65.  

VA treatment records dated from 1999 to 2000 reflect that the 
veteran participated in individual and group therapy 
sessions.  His medications included Paroxetine for mood and 
Trazodone for sleep.  A March 1999 progress note indicated 
that the veteran scored a 40 on a Beck Depression Scale, 
which corresponded to severe depression.  In November 1999, 
the veteran reported that he was doing very well, much better 
than he had in years.  He noted that he was busier at work 
and was sleeping very well.  He had very few flashbacks and 
nightmares.  The assessment was PTSD, improving with therapy 
and medication.  An August 2000 progress note reflected a GAF 
score of 60.  In an October 2000 progress note, Dr. C. S. 
reported that the veteran had dizziness, blurred vision, 
weakness and chest pains.  These were symptoms of autonomic 
nervous system hyperactivity and were part of the veteran's 
anxiety or panic attack type symptoms.  The examiner 
indicated that they were not separate disorders but were part 
of his PTSD.  A GAF score of 50 was assigned.  

On VA examination in January 2001, the veteran's complaints 
included sleep problems, nightmares, increased anxiety and 
depression.  He indicated that he worked as a sale 
representative for an insurance company since 1985 and also 
worked part-time at his brother's farm.  Mental status 
examination revealed that he was appropriately dressed and 
groomed with good hygiene.  His speech was clear and his 
thoughts were coherent.  He was oriented in all spheres with 
adequate recall of remote and recent events, although he had 
difficulty remembering dates.  His interaction and 
communication were appropriate.  He had no indication of 
abnormal impulses.  He denied any suicidal or homicidal 
ideation.  He had no delusions or hallucinations and his 
thought process was quite logical.  His insight and judgment 
were intact.  The diagnoses were moderate PTSD, anxiety 
disorder secondary to PTSD, and moderate dysthymic disorder 
secondary to his PTSD.  The GAF score was 60.  The examiner 
commented that the veteran had marked diminished interest in 
significant activities, feelings of detachment from others 
with a restricted range of affect leading to impaired social 
functioning.  The examiner further stated that the veteran's 
treatment process helped to maintain his daily activities.  

In an April 2001 rating decision, the RO recharacterized the 
service-connected psychiatric disability as PTSD, anxiety 
disorder and dysthymic disorder, with symptoms of dizziness, 
blurred vision, weakness and chest pain.  The 30 percent 
evaluation remained unchanged.  

VA treatment records dated in 2001 reflect continued 
treatment for PTSD.  A GAF score of 45 was noted in April 
2001.  In an individual therapy session in August 2001, the 
veteran reported having racing thoughts, depressed mood, 
flattened affect, flashbacks and poor concentration.  The GAF 
score was 38.  On evaluation in June 2001, the veteran was 
casually dressed and groomed.  His mood was somewhat sober.  
His thoughts were rational with increased insight.  

In August 2001 and December 2001 statements, Dr. C. S. 
reported that the veteran's physical and psychological 
problems prevented him from continuing in his current 
profession (insurance).  

The veteran was afforded another VA examination in December 
2001.  At that time, his symptoms included increased 
intrusive recollections, nightmares two out of three nights, 
flashbacks, panic attacks, anxiety, cold sweats, disturbed 
sleep, hypervigilance and exaggerated startle response.  He 
indicated that because of problems concentrating he was not 
able to be productive in the insurance job he had worked at 
for the last 17 years and was being let go.  He stated that 
he had a woman friend and so felt less lonely now.  He felt 
that the treatment had been helpful to him in dealing with 
the triggers for the memories.  Objective findings noted that 
he was neatly and cleanly dressed.  He was cooperative and 
not threatening or hostile.  His mood was dysphoric and 
apprehensive.  His affect was appropriate to content of 
thought and his speech was of normal tone, volume, and 
pacing.  There was much circumstantiality.  There was 
moderate flattening of affect.  There was no evidence of 
delusions or hallucinations.  He was oriented to person, 
time, place and situation.  Both short and long term memory 
were intact.  He was able to abstract effectively.  He had 
good insight and there was no impairment of judgment.  He was 
not a danger to himself or others.  He did report having 
suicidal thoughts but had no plans and no attempts.  He was 
not actively suicidal at the present time.  He had no 
thoughts of harming others.  The examiner indicated that PTSD 
symptoms were a major impairment to the veteran's ability to 
be employed.  It was noted that his physical problems might 
also contribute to his unemployability.  The diagnosis was 
PTSD.  The GAF score was 45, which the examiner stated 
indicated serious symptoms including suicidal thoughts and 
significant circumstantiality.  The symptoms were causing 
serious limitation and constriction in his social and 
occupational functioning.  

In March 2002, the RO increased the rating for the 
psychiatric disability to 50 percent from October 18, 1999 
and to 70 percent from August 22, 2001.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran filed an increased rating claim for PTSD in May 
1998.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  61 
Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

Under the new criteria, a 30 percent is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A.  Excess of 30 percent prior to October 18, 1999

After evaluating the evidence, the Board concludes that the 
veteran's condition prior to October 18, 1999 more nearly 
approximates the criteria for a 30 percent rating.  The 
November 1998 shows that while the veteran reported extensive 
PTSD symptomatology such as nightmares, flashbacks, 
difficulty concentrating, hypervigilance and exaggerated 
startle response, the mental status examination was 
essentially unremarkable.  Although his affect showed 
moderate anxiety and depression, his mood was stable.  There 
was no impairment in his thought process and he denied any 
delusions, hallucinations or suicidal ideations.  The GAF 
score was 60-65.  The United States Court of Appeals for 
Veterans Claims (Court) has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  A score 
between 51 and 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score between 61 and 70 contemplates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The Board 
acknowledges the March 1999 progress note that shows that the 
veteran was severely depressed.  However, a depressed mood is 
specifically contemplated in the criteria for the 30 percent 
rating.  There was no evidence showing that the veteran 
suffered symptomatology associated with a 50 percent rating 
such as flattened effect, panic attacks more than once a 
week, difficulty in understanding complex commands, impaired 
judgment or difficulty in establishing and maintaining 
effective work and social relationships.  By November 1999, 
the veteran by his own account reported he was doing well and 
better than he had for years.  This evidence demonstrates the 
March 1999 entry is bracketed by other highly probative 
evidence indicating the overall level of impairment during 
this period was not beyond that contemplated by the 30 
percent evaluations.  Taking all these facts into 
consideration, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for PTSD 
prior to October 18, 1999.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

B.  Excess of 50 percent from October 18, 1999 to August 21, 
2001

After evaluating the evidence, the Board concludes that the 
veteran's condition from October 18, 1999 to August 21, 2001 
more nearly approximates the criteria for a 50 percent 
rating.  In this regard, at the beginning of this interval 
there was the veteran's own description of his situation as 
doing well in November 1999 and the August 2000 GAF score of 
60.  The January 2001 VA examination shows that the veteran 
reported problems sleeping, nightmares, increased anxiety and 
depression.  However, he worked as an insurance salesman and 
also on his brother's farm.  Mental status examination showed 
that he was dressed appropriately and had good hygiene.  His 
speech was clear with coherent thoughts.  There was no 
impairment in short or long term memory.  He denied 
delusions, hallucinations, or suicidal or ideations.  His 
insight and judgment was fair.  The GAF score was 60.  The VA 
treatment records during this period reflect that the lowest 
GAF score was 45 (April 2001).  A score between 41 and 50 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter, 
supra.  The Board does not find this isolated GAF score 
fairly represents the overall level of disability for this 
period in light of the earlier examination report, findings 
and GAF score.  Moreover, the early August 2001 report from 
Dr. C.S. indicates the veteran was prevented from continuing 
to follow his work in the insurance profession, but 
attributed this to both the veteran's physical and 
psychological disorders.  He did not indicate the veteran was 
precluded from all forms of employment due to his service 
connected psychiatric disabilities.  There is no evidence 
showing that the veteran had symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  Taking 
these facts into consideration, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD from October 18, 1999 to August 21, 
2001.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  

C.  Excess of 70 percent from August 22, 2001

After evaluating the evidence, the Board concludes that the 
veteran's condition from August 22, 2001 more nearly 
approximates the criteria for a 70 percent rating.  The 
December 2001 VA examination shows that the veteran's PTSD 
symptomatology includes increased thoughts, nightmares, 
flashbacks, panic attacks, anxiety, cold sweats, disturbed 
sleep, hypervigilance and exaggerated startle response.  
Objective findings note that he is neatly and cleanly 
dressed.  His affect is moderately flattened.  There is no 
evidence of delusions or hallucinations.  He has good insight 
with no impairment in judgment.  He is oriented in all 
spheres with no impairment in short or long term memory.  His 
thought content is appropriate.  Although he reports having 
suicidal ideations in the past, he is not actively suicidal 
at the present.  It is noted that he is not a danger to 
himself or others.  The examiner stated that the GAF score of 
45 reflects a serious degree of impairment.  Although the VA 
examiner indicates that PTSD symptoms are a major impairment 
on the veteran's ability to be employed he notes that 
physical problems also contribute to his unemployability.  As 
such, the evidence does not show that the veteran's inability 
to work is due solely to his service-connected psychiatric 
disability.  Overall, total occupational and social 
impairment is not shown.  Taking these facts into 
consideration, the Board finds that the preponderance of the 
evidence is against a rating in excess of 70 percent for PTSD 
from August 22, 2001.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  

II.  Right Knee Disability

Evidence 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

On VA examination in May 1997, the veteran complained of pain 
and swelling in the right knee.  Objective findings revealed 
no asymmetry or tenderness.  There was no atrophy of the 
muscles above the knee.  Deep tendon reflexes were equal 
bilaterally but were somewhat diminished.  There was no 
evidence of swelling or deformity in the knee.  There was no 
evidence of subluxation, lateral instability, nonunion or 
loose motion.  Range of motion was considered full with 
flexion to 130 degrees and extension to 0 degrees.  

On VA examination in January 1998, the veteran reported 
symptoms primarily of stiffness, especially early in the 
morning or after prolonged sitting.  Treatment included deep 
heat and Blue Gel liniment.  Flare-ups of symptoms occurred 
primarily in the spring and fall.  On occasion, he did walk 
with a cane because of knee stiffness.  On examination, range 
of motion was 0 to 115 degrees.  There was no joint effusion.  
The collateral ligaments and cruciate ligaments were intact.  
McMurray's test was negative.  X-rays of the right knee were 
negative.  The diagnosis was painful right knee.  

In a January 2000 decision, the Board granted service 
connection for right knee disability.  That month, the RO 
implemented the Board decision and assigned a noncompensable 
evaluation effective March 19, 1997.  

On VA examination in January 2001, the veteran complained of 
pain and stiffness in the early morning, but his symptoms 
were present throughout the day.  He stated that there was 
also swelling.  He stated that damp, cold weather 
precipitated his symptoms, and that dry heat and Ibuprofen 
helped.  He indicated that because of his symptoms he was not 
able to ride his horses or his antique tractors.  He was also 
unable to walk as long as he would like to and could not 
coach soccer.  He used a can for ambulation.  He used a 
walker at home.  

Examination of the right knee revealed full passive extension 
and active knee extension was decreased at 60 degrees.  
Passive flexion was normal at 140 degrees and active flexion 
was performed to 30 degrees.  The pain in the right knee on 
active flexion and extension started at a point beyond his 
active ability to do so.  There was no edema, effusion, 
instability, redness, heat, or tenderness to the joint.  Gait 
was abnormal, unstable, with a cane.  There was no 
instability in the medial and lateral collateral ligaments or 
anterior/posterior cruciate ligaments.  X-rays revealed no 
significant degenerative changes.  

The veteran was afforded another VA examination on December 
27, 2001.  At that time, he continued to complain of pain, 
weakness and a giving-way type sensation in the right knee 
that many times went to the right hip.  Treatment included 
Celebrex, Darvocet and a heating pad.  Flare-ups occurred 
with cold weather, activity, and standing for period of time.  
At times, his flare-ups could last 1-2 weeks.  He stated that 
he fell a few times a month because of his right knee.  He 
indicated that he used a cane and had functional impairment 
as the knee slowed him down.  

Physical examination revealed that the right knee was very 
tender to touch, although no evidence of effusion was noted.  
He walked with an antalgic gait and used a cane to favor the 
right side.  The veteran had a very difficult time performing 
range of motion exercises and seemed to be in moderate to 
moderately severe pain.  He had a very difficult time 
completely extending the right knee.  Initially, he was able 
to extend it and then flex it from 0 degrees to 90 degrees 
very slowly and in an incoordinated pattern.  When he tried 
to completely extend it again, he could not do so and was 
only able to extend it to 5 degrees of flexion.  There seemed 
to be very mild ligamentous laxity as the anterior drawer 
sign was equivocal at that time.  The area just below the 
lateral aspect of the right patella was quite tender to 
palpation and the veteran stated that it brought tears to his 
eyes when he touched this area and when he flexed and 
extended the knee.  The diagnoses included musculoligamentous 
right knee strain, mild ligamentous laxity in the right knee 
with an equivocal anterior drawer sign and marked right knee 
tenderness.  

The examiner commented that on repeated motion of the knee, 
his range of motion was reduced to 5 degrees of extension and 
flexion to 80 degrees, with moderate incoordination, moderate 
to moderately severe pain, and moderate to marked fatigue 
with even minimal use.  Moderate weakened movement was also 
noted.  An addendum to the examination reported that a MRI 
showed chondromalacia patella, mild degenerative changes in 
the medial and lateral compartments, small knee effusion, and 
degenerative changes in the posterior medial meniscal horn.  

In March 2002, the RO recharacterized the service-connected 
right knee disability as right knee disorder, with MRI 
evidence of chondromalacia patella, mild degenerative changes 
in the medial/lateral knee compartments, and posterior medial 
meniscal horn degenerative changes.  The evaluation was 
increased to 10 percent from March 19, 1997 and to 20 percent 
from December 8, 2000.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In particular, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups").

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's right knee disability is evaluated under 
Diagnostic Codes 5010-5261.  Pursuant to Diagnostic Code 
5010, arthritis, due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5003 further provides that when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating will be assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 10 percent evaluation is warranted for flexion limited 
to 45 degrees.  A 20 percent evaluation is warranted for 
flexion limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The knee disability may also be evaluated under Diagnostic 
Code 5257 based on the degree of recurrent subluxation or 
lateral instability.  A 10 percent evaluation is assigned for 
slight impairment of a knee, a 20 percent evaluation is 
assigned for moderate impairment of a knee and a 30 percent 
evaluation is assigned for severe impairment of a knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

A.  Excess of 10 percent prior to December 8, 2000

The evidence of record prior to December 8, 2000 consists of 
VA examinations conducted in May 1997 and January 1998.  
Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the right knee 
disability prior to December 8, 2000.  Review of the 
examinations shows that the right knee was not limited to 30 
degrees or less of flexion or at least 15 degrees of 
extension, which is required for a rating in excess of 10 
percent based on limitation of motion.  The 1997 and 1998 
examinations reported range of motion of the knee as 0-130 
degrees and 0-115 degrees, respectively.  Thus, the 
limitation of motion of the veteran's right knee does not 
meet the criteria for a rating in excess of 10 percent under 
Diagnostic Codes 5260 or 5261.  Nor does the evidence reveal 
moderate or severe recurrent subluxation or lateral 
instability of the right knee necessary for a higher rating 
under Diagnostic Code 5257.  The May 1997 VA examination 
found no instability on clinical evaluation and the knee 
ligaments were intact when examined in January 1998.  

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, while the veteran reported having pain as well 
as swelling in the right knee, the 1997 and 1998 VA 
examinations found no evidence of weakened movement, excess 
fatigability, or incoordination of the knee.  There were also 
no functional limitations appreciated.  He had only slight 
limitation of motion in the knee.  Thus, the current level of 
disability shown is encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
an evaluation in excess of 10 percent is not warranted.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

B.  Excess of 20 percent from December 8, 2000

The evidence of record since December 8, 2000 consists of VA 
examinations conducted in January and December 2001.  
Although the January 2001 examination reported that active 
extension of the right knee was decreased at 60 degrees with 
pain, the veteran had full passive motion of the knee.  In 
addition, there was no edema, effusion, redness, heat, or 
tenderness to the joint.  There was no instability in the 
collateral or cruciate ligaments.  X-rays revealed no 
significant degenerative changes.  This evidence is not 
suggestive of severe impairment of the knee associated as 
required for a 30 percent evaluation under Diagnostic Code 
5257.  Nor does the evidence reveal the necessary limitation 
of motion for a rating in excess of 20 percent under 
Diagnostic Codes 5260 or 5261.  

However, the Board notes that the veteran was afforded 
another VA examination on December 27, 2001.  At that time, 
he had moderate to moderately severe pain when performing 
range of motion exercises.  Initially, he was able to extend 
and flex the knee from 0 to 90 degrees very slowly, but when 
he tried to completely extend it again he was only able to 
extend it to 5 degrees of flexion.  Mild ligamentous laxity 
was noted.  There was also tenderness to palpation just below 
the lateral aspect of the right patella.  A MRI showed 
chondromalacia patella, mild degenerative changes in the 
medial and lateral compartments, small knee effusion, and 
degenerative changes in the posterior medial meniscal horn.  
The examiner commented that the veteran had moderate 
incoordination, and moderate to marked fatigue with even 
minimal use.  Moderate weakened movement was also noted.  

Based on a thorough review of the December 2001 examination, 
the Board finds that the veteran's limitation of flexion to 5 
degrees, coupled with considerations of pain, weakness, 
incoordination, and fatigability, warrants a 30 percent 
rating under Diagnostic Codes 5010-5260.  In arriving at this 
decision, the Board considered the veteran's subjective 
complaints of right knee pain, weakness, and fatigability due 
to pain, as well as other reported symptomatology.  In 
accordance with the Court's holding in DeLuca, 8 Vet. App. 
202, the Board recognizes that pain or weakness may result in 
additional functional limitation.  See 38 C.F.R. § 4.40.  The 
Board notes that a 30 percent evaluation is the maximum 
rating assignable under Diagnostic Codes 5257 and 5260.  

The Board finds that even with considerations of pain, 
weakness, and fatigability, the evidence does not demonstrate 
limitation of extension more nearly approximating limitation 
to 30 degrees.  In this regard, the Board notes that the 
December 2001 examination noted that although done slowly the 
veteran was able to extend the knee to 0 degrees.  This 
represents full extension of the knee.  Therefore, a rating 
in excess of 30 percent under the range of motion criteria 
for limitation of extension is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  In addition, since there is 
no evidence indicating that the veteran has ankylosis of the 
knee, analysis under Diagnostic Code 5256 is not applicable.

The Board notes, however, that a separate rating may be 
assigned for instability of the knee and arthritis.  See 
VAOPGCPREC 23-97, 9-98.  Here, the Board finds that the right 
knee has some objective evidence of instability.  The 
December 2001 VA examination report indicates that there is 
mild ligamentous laxity in the knee.   Pursuant to Diagnostic 
Code 5257, a 10 percent disability rating is warranted for 
slight subluxation or lateral instability.  A higher rating 
requires moderate or severe subluxation or instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence 
of record does not show that level of disability.  Therefore, 
the Board concludes that a separate 10 percent evaluation 
under Diagnostic Code 5257 is warranted for slight 
instability of the right knee.  The Board notes that 
assigning a separate disability rating for these symptoms 
does not violate the rule against pyramiding set forth in 38 
C.F.R. § 4.14 because such pathology is not duplicative or 
overlapping of the symptomatology for which the veteran has 
already been compensated under Diagnostic Codes 5010-5260.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

Because these conclusions are based on the evidence first 
found on a VA examination on December 27, 2001, the 30 
percent rating under Diagnostic Code 5010-5260 and the 
separate 10 percent rating for instability under Diagnostic 
Code 5257 are assigned effective as of December 27, 2001.   
See Fenderson, (authorizing separate, "staged" ratings for 
separate periods of time based on facts found).  


III.  Bilateral Hearing Loss

Evidence 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1971 rating decision, the RO granted service 
connection for left ear hearing loss, evaluated as 
noncompensably disabling.  

The veteran's claim for an increased rating for his service-
connected hearing loss was received on May 27, 1997.  As 
such, the rating period for consideration on this appeal is 
from May 27, 1996, one year prior to the date of receipt of 
the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

On VA audiological evaluation in August 1997, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
20
LEFT
15
20
55
70
80

Speech recognition was 88 percent in the right ear and 70 
percent in the left ear.  The examiner concluded that the 
veteran had normal hearing in the right ear and mild to 
severe sensorineural hearing loss in the left ear from 1500 
Hz to 8000 Hz.  

On VA audiological evaluation in October 1998, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
15
20
65
80
80

Speech recognition was 92 percent in the right ear and 76 
percent in the left ear.  The diagnosis remained the same.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board notes that the schedular criteria for evaluation of 
hearing impairment and diseases of the ear were revised, 
effective June 10, 1999.  Where a law or a regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas, supra.  The 
majority of the changes as to these hearing impairment 
criteria appear to be nonsubstantive, except for the revision 
of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), which the Board has reviewed and found not to 
apply to this veteran.  The charts by which hearing 
impairment is calculated remain unchanged.  As such, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical row appropriate 
for the numeric designation for the ear having the better 
hearing and the horizontal column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85, Table VII.

On the VA audiological examination in August 1997, the 
veteran's right ear pure tone threshold average was 18.75; 
his speech recognition was 88 percent (level II).  His 
average left ear pure tone threshold was 56.25; his speech 
recognition was 70 percent (level V).  On the VA audiological 
examination in October 1998, his right ear pure tone 
threshold average was 20; his speech recognition was 92 
percent (level I).  His average left ear pure tone threshold 
was 61.25; his speech recognition was 76 percent (level IV).  
As such, the August 1997 results represent the worst hearing 
loss bilaterally during the appellate period.  Entering the 
category designations for each ear into Table VII produces a 
10 percent disability evaluation.  Since there are specific 
requirements in terms of pure tone threshold averages and 
speech reception test results for each percentage rating, the 
assignment of a 20 percent rating utilizing the provisions of 
38 C.F.R. § 4.7 is not appropriate.  The veteran's test 
results clearly fall within the parameters for a 10 percent 
rating.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.85, Tables 
VI, VII, Diagnostic Code 6101.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 18, 1999, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD from 
October 18, 1999 to August 21, 2001, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD from 
August 22, 2001, is denied.  

Entitlement to a rating in excess of 10 percent for right 
knee disability prior to December 8, 2000, is denied.  

Entitlement to a rating in excess of 20 percent for right 
knee disability from December 8, 2000 to December 26, 2001, 
is denied. 

A 30 percent rating for right knee disability from December 
27, 2001 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

A separate 10 percent rating for slight instability of the 
right knee from December 27, 2001 is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to an increased rating for bilateral hearing loss 
is denied.  




		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

